Title: John Adams to Abigail Adams, 22 September 1776
From: Adams, John
To: Adams, Abigail


     
      
       22 Sept. 1776
      
     
     We have at last agreed upon a Plan, for forming a regular Army. We have offered 20 dollars, and 100 Acres of Land to every Man, who will inlist, during the War. And a new sett of Articles of War are agreed on. I will send you, if I can a Copy of these Resolutions and Regulations.
     I am at a Loss what to write. News We have not. Congress seems to be forgotten by the Armies. We are most unfaithfully served in the Post Office, as well as many other Offices, civil and military.
     Unfaithfullness in public Stations, is deeply criminal. But there is no Encouragement to be faithfull. Neither Profit, nor Honour, nor Applause is acquired by faithfullness. But I know by what. There is too much Corruption, even in this infant Age of our Republic. Virtue is not in Fashion. Vice is not infamous.
     
     
      October 1. 1776
     
     Since I wrote the foregoing Lines, I have not been able to find Time to write you a Line. Altho I cannot write you, so often as I wish, you are never out of my Thoughts. I am repining at my hard Lot, in being torn from you, much oftener than I ought.
     I have often mentioned to you, the Multiplicity of my Engagements, and have been once exposed to the Ridicule and Censure of the World for mentioning the great Importance of the Business which lay upon me, and if this Letter should ever see the Light, it would be again imputed to Vanity, that I mention to you, how busy I am. But I must repeat it by Way of Apology for not writing you oftener. From four O Clock in the Morning untill ten at Night, I have not a single Moment, which I can call my own. I will not say that I expect to run distracted, to grow melancholly, to drop in an Apoplexy, or fall into a Consumption. But I do say, it is little less than a Miracle, that one or other of these Misfortunes has not befallen me before now.
     Your Favours of September 15, 20, and 23d. are now before me. Every Line from you gives me inexpressible Pleasure. But it is a great Grief to me, that I can write no oftener to you.
     There is one Thing which excites my utmost Indignation and Contempt, I mean the Brutality, with which People talk to you, of my Death. I beg you would openly affront every Man, Woman or Child, for the future who mentions any such Thing to you, except your Relations, and Friends whose Affections you cannot doubt. I expect it of all my Friends, that they resent, as Affronts to me, every Repetition of such Reports.
     I shall inclose to you, Governor Livingstons Speech, the most elegant and masterly, ever made in America.
     Depend upon it, the Enemy cannot cutt off the Communication. I can come home when I will. They have N. York—and this is their Ne Plus Ultra.
    